DETAILED ACTION
	This is a FA Interview Communication in response to the interview 3/18/21. Claims 1-18 are currently pending, claims 19 and 20 have been withdrawn.	

Election/Restrictions
Claims 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/14/21.

Applicant’s arguments with respect to claim(s) 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	In particular Shekleton, was added to address the amendments of the angled wall extending from the inner liner. With the addition of Shekleton, all claims appear to be rejected.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 2, and 5-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seymour (US 5727378) in view of Shekleton et al. (US 5033263) and further in view of Duncan et al. (WO 2018/190926).
Regarding independent claim 1, Seymour teaches an apparatus, comprising: 
an outer casing 70 comprising a forward flange;
a fuel manifold 64 disposed on the outer casing and defining an annular chamber extending perimetrically around the outer casing; 
a combustor liner 86 disposed within the outer casing, the combustor liner defining an annular combustion chamber 138; 
a first annular plenum 124 disposed between the outer casing and the combustor liner; 
an inner liner 88 disposed radially from the combustor liner; 
a first inner flange extending forward from the combustor liner (see figure below); and 
a second inner flange extending radially inward from the first inner flange (see figure below).

    PNG
    media_image1.png
    311
    569
    media_image1.png
    Greyscale

Seymour further teaches an aft wall 72 of the outer casing at least partially defining a flow path for a flow of air around the combustor liner 86, wherein the aft wall extends from the inner liner (see figure 4).  
A portion of Seymour does appear to extend at an angle within range, the entire wall does not appear to extend form the inner liner at the claimed angle.  However, Shekleton shows a similar invention, with an aft wall 30 spaced from a combustor liner 24 and creating a flow path for a flow of air around the combustor (see figure 1).  Shekleton also clearly shows the aft wall of the outer casing extending from the inner liner at an angle within 20 and 89 degrees with respect to a centerline axis.  
It would have been obvious to modify the entire wall of Seymour to be angled as to direct the flow of air as needed.  
Seymour in view of Shekleton teaches the invention as claimed but is silent to the apparatus being monolithic.
Duncan teaches it was known at the time of filing to a single, unitary (monolithic) combustor assembly, which can be made from additive manufacturing [0056].
It is noted that the use of a known technique to improve a similar devices (in this case the use of manufacturing the combustor as a monolithic combustor through additive manufacturing as taught by Duncan) was an obvious extension of prior art teachings, it is known in the art that such techniques provide for reduced assembly time and increased strength and durability of components, KSR, MPEP 2141 III C. 
Regarding dependent claim 2, Seymour in view of Shekleton and further in view of Duncan teaches the invention as claimed and discussed above. Seymour further teaches further comprising an injector port 98 extending into the annular combustion chamber from the combustor liner.
Regarding dependent claim 5, Seymour in view of Shekleton and further in view of Duncan teaches the invention as claimed and discussed above. Both Seymour and Shekleton further teaches the angle is between thirty and eighty degrees. As can be seen in Seymour, the angle of the angled aft wall is about 45 degrees, as modified the angle would be similar to the one already in Seymour. Shekleton also shows an angle of 80 degrees (As measured with a protractor). 
dependent claim 6, Seymour in view of Shekleton and further in view of Duncan teaches the invention as claimed and discussed above. Seymour further teaches wherein an aft, radially inner corner of the combustor liner comprises a chamfer (see figure 4).
Regarding dependent claim 7, Seymour in view of Shekleton and further in view of Duncan teaches the invention as claimed and discussed above. Seymour further teaches further comprising a diffuser 142 disposed at an inlet of the first annular plenum.
	Regarding dependent claim 8, Seymour in view of Shekleton and further in view of Duncan teaches the invention as claimed and discussed above. Seymour further teaches further comprising a turbine nozzle 54 disposed at an exit of the annular combustion chamber.
Regarding dependent claim 9, Seymour in view of Shekleton and further in view of Duncan teaches the invention as claimed and discussed above. Seymour further teaches further comprising a second annular plenum disposed between the inner liner 74 and the annular combustion chamber 88.
Regarding independent claim 10, Seymour teaches a turbine engine arrangement, comprising: 
a forward housing10 ; 
a rotor shaft 30 rotatably mounted to the forward housing; 
a compressor wheel 34 operatively coupled to the rotor shaft; 
a turbine wheel 36 operatively coupled to the rotor shaft; and 
a combustor, comprising:  
an outer casing 70 comprising a forward flange;
a fuel manifold 64 disposed on the outer casing and defining an annular chamber extending perimetrically around the outer casing; 
a combustor liner 86 disposed within the outer casing, the combustor liner defining an annular combustion chamber 138; 
a first annular plenum 124 disposed between the outer casing and the combustor liner; 
an inner liner 88 disposed radially from the combustor liner; 
a first inner flange extending forward from the combustor liner (see figure below); and 
a second inner flange extending radially inward from the first inner flange (see figure below).

    PNG
    media_image1.png
    311
    569
    media_image1.png
    Greyscale

Seymour further teaches an aft wall 72 of the outer casing at least partially defining a flow path for a flow of air around the combustor liner 86, wherein the aft wall extends from the inner liner (see figure 4).  However, Seymour is silent to the aft wall extending at an angle with respect to a centerline axis of the monolithic apparatus, wherein the angle is between twenty and eighty-nine degrees from the inner liner.
A portion of Seymour does appear to extend at an angle within range, the entire wall does not appear to extend form the inner liner at the claimed angle.  However, Shekleton shows a similar invention, with an aft wall 30 spaced from a combustor liner 24 and creating a flow path for a flow of air around the combustor (see figure 1).  Shekleton also clearly shows the aft wall of the outer casing extending from the inner liner at an angle within 20 and 89 degrees with respect to a centerline axis.  
It would have been obvious to modify the entire wall of Seymour to be angled as to direct the flow of air as needed.  
Seymour in view of Shekleton teaches the invention as claimed but is silent to the apparatus being monolithic.
Duncan teaches it was known at the time of filing to a single, unitary (monolithic) combustor assembly, which can be made from additive manufacturing [0056].
It is noted that the use of a known technique to improve a similar devices (in this case the use of manufacturing the combustor as a monolithic combustor through additive manufacturing as taught by Duncan) was an obvious extension of prior art teachings, it is known in the art that such techniques 
Regarding dependent claim 11, Seymour in view of Shekleton and further in view of Duncan teaches the invention as claimed and discussed above. Seymour further teaches further comprising an injector port 98 extending into the annular combustion chamber from the combustor liner.
Regarding dependent claim 12, Seymour in view of Shekleton and further in view of Duncan teaches the invention as claimed and discussed above. Seymour further teaches further comprising a diffuser 142 disposed at an inlet of the first annular plenum, wherein the diffuser receives a flow of air from the compressor wheel.
Regarding dependent claim 13, Seymour in view of Shekleton and further in view of Duncan teaches the invention as claimed and discussed above. Seymour further teaches further comprising a turbine nozzle 54 disposed at an exit of the annular combustion chamber, wherein the turbine nozzle 54 directs a flow of combustion gas towards the turbine wheel 36.
Regarding dependent claim 14, Seymour in view of Shekleton and further in view of Duncan teaches the invention as claimed and discussed above. Seymour further teaches wherein a geometry of the first inner flange is complementary to that of the compressor wheel (see figure 1, where first flange meets with compressor wheel). 
Regarding dependent claim 15, Seymour in view of Shekleton and further in view of Duncan teaches the invention as claimed and discussed above. Seymour further teaches wherein a geometry of the second inner flange is complementary to that of the turbine wheel (see figure 1, where second flange meets with turbine wheel). 
Regarding dependent claim 16, Seymour in view of Shekleton and further in view of Duncan teaches the invention as claimed and discussed above. Seymour further teaches further comprising a second annular plenum disposed between the inner liner 74 and the annular combustion chamber 88.
Regarding dependent claim 17, Seymour in view of Shekleton and further in view of Duncan teaches the invention as claimed and discussed above. Seymour further teaches wherein the turbine wheel extends at least partially into the inner liner (see figure 1, the turbine extends beyond liner).
dependent claim 18, Seymour in view of Shekleton and further in view of Duncan teaches the invention as claimed and discussed above. Seymour further teaches wherein the monolithic combustor is configured to direct a flow of air in a first longitudinal direction through the first annular plenum, in a second longitudinal direction through the annular combustion chamber, and in the first longitudinal direction through the inner liner (see figure 1, shows change in directions).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seymour in view of Shekleton and Duncan and further in view of Dai et al. (US 2016/0252252).
Regarding dependent claim 3, Seymour in view of Shekleton and Duncan teaches the invention as claimed and discussed above. Seymour in view of Shekleton and Duncan is silent to wherein the injector port defines a diamond-shaped aperture.
Dai teaches it was known at the time of filing to provide an injector port having a diamond-shaped aperture (figure 5).
It is noted that applicant has not disclosed that using a diamond-shaped aperture results in an unpredicted result not seen in the Prior Art and it appears that the invention would perform equally well with the aperture of Seymour in view of Shekleton and Duncan or the diamond-shaped aperture as taught by Dai. Accordingly,  absent persuasive evidence that the shape of the aperture is functionally significant, the limitations above constitute a mere change in shape and fail to patentably distinguish over the prior art.  See MPEP 2144.04(4)(b).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seymour in view of Shekleton and Duncan and further in view of Bayle Laboure et al. (US 4259839).
Regarding dependent claim 4, Seymour in view of Shekleton and Duncan teaches the invention as claimed and discussed above. Seymour in view of Duncan is silent to wherein the injector port defines a diamond-shaped aperture.
Bayle Laboure teaches it was known at the time of filing to have an apparatus and further comprising a gusset 33 extending from a forward edge of the injector port (figures 3-5).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG SANG KIM whose telephone number is (571)270-1418.  The examiner can normally be reached on 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on 571-272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CRAIG KIM/
Primary Examiner
Art Unit 3741